Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/210,453 filed on 03/23/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 03/26/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 05/06/2022, 09/24/2021 and 03/23/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Prior arts:
US 2007/0118840 to Amaki 
 [0041] (2) When the copy data quantity transmitted from the center storage device 20 to the remote storage device 30b in the asynchronous system exceeds the communication band of the communication line 6, too, the write operation similarly gets delayed in the remote storage device 30b. In this case, the center computer 10 executes the next command without waiting for the completion of the write operation in the remote storage device 30b. Therefore, large time differences occur among the point at which the center computer 10 generates the write command to the storage device, the point at which the remote storage device 30b receives the copy data and the point at which the write operation to the hard disk device 50b is complete. When any fault occurs in the center computer 10 owing to an accident such as an earthquake in such a case, recovery of the fault becomes sometimes difficult because the center computer 10 does not hold the information as to which data is actually written to the remote storage device 30b till the write command.
US 2006/0203804 to Whitmore
[0078] In the field, the remote device 52 is connected to the mobile data controller 54 which, in turn, is connected to the radio infrastructure 56 for transmitting and receiving data. The mobile data controller 54 is responsible for connecting the remote device 52 to the radio infrastructure 56 and to provide protocol-independent asynchronous serial data transfer to and from the remote device 52.
[0079] In order to provide transparent data transportation, whereby the network protocols and the protocols of the radio infrastructure 56 are transparent or invisible to the user, inbound asynchronous data from the remote device 52 is collected and transported to the wired communication network 10 in packets over the radio infrastructure 56. The data is sent using the existing protocols of the radio infrastructure 56. The remote network controller 20 accepts the data and encapsulates it into the appropriate protocol used by the wired communication network 10. The data is passed to the wired communication network 10 in a similar fashion for passing data from any of the other locally-attached devices 12. Similarly, outbound data to the remote device 52 from the wired communication network 10 is removed from the network protocol by the remote network controller 20. The remote network controller 20 then encapsulates the data into the appropriate protocol associated with the radio infrastructure 56 and sends the data over the radio infrastructure 56 to the mobile data controller 54. Upon receipt of the data, the mobile data controller 54 removes the data from the radio infrastructure protocol and asynchronously sends the data to the remote device 52.

US 2007/0222581 to Hawkins
[0027] The elevated mesh network supported by street lamps can use RF links to couple with one or more remote field devices that also have packet transceiver modules. The elevated mesh network can also include a communications gateway that couples the elevated mesh network to an asynchronous communications system. The communications gateway is a store and forward system that can periodically connect to the asynchronous communications system in order to upload compressed data derived from the remote field devices. While connecting to the asynchronous communications system, the communications gateway can also receive data from the asynchronous communications system. The asynchronous communications system can connect the elevated mesh network to back-end computer system that may monitor, diagnose, and control the remote field devices.

[0028] Referring now to the drawings, in which like numerals represent like elements throughout the several Figures, aspects of the invention and the illustrative operating environment will be described. FIG. 1 is a functional block diagram of some core architectural components of an elevated mesh network 160 that couples remote field devices 150 operating in radio-frequency range of the elevated mesh network 160 to an asynchronous middleware communications system 112 according to one exemplary embodiment of the invention.

Claims 2, 6-7, 13-14, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (Bliss in view of Blevins, Ninose, Amaki, Whitmor, and Hawkins) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 2, 6-7, 13-14, 16 and 19-20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, 11-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0292793 to Bliss et al. (hereafter Bliss) and US 2004/0170138 to Blevins et al. (hereafter “Blevins”) in further view of US 2007/0073986 to Ninose et al. (hereafter “Ninose”)

As per claim 1, Bliss discloses a production system, comprising: 
a first industrial machine (FIGs. 1 and 3; paragraphs 0036-0037: “The controller 302 can include most any digital computing device used for automation of electromechanical processes, such as a programmable logic controller, and so forth.”) configured to control a second industrial machine (FIGs. 1 and 3; paragraphs 0029-0031 and 0036-0037: “The controller 104 can be communicatively connected to one or more devices (e.g., motors, sensors, valves, pumps, etc.), and the instructions can be used to drive, control, or otherwise operate the devices.”); and 
circuitry configured to acquire data relating to an operation of at least one of the first industrial machine (FIGs. 1 and 3; paragraphs 0036-0037: “The content component 304 maintains, saves, or otherwise stores content 308 for execution by the controller 302. The content component 304 can obtain content 308 from a plurality of sources, such as a computer (e.g., laptop, desktop, mobile device, etc.) via a LAN, WLAN, the Internet, and so forth (discussed supra).”) or the second industrial machine (paragraphs 0030: “For instance, the controller 104 can be communicatively connected to a motor Y, and contain a set of instructions for operating the motor Y. The EOI 106 can enable the operator to adjust a set of parameters (e.g., recipe) for operation of the motor Y, such as speed, and so forth.”).
Bliss does not explicitly disclose wherein the first industrial machine comprises a synchronous area regularly subjected to synchronization and an asynchronous area different from the synchronous area, and wherein the first industrial machine is configured to: write the data into the asynchronous area; and transmit the data written in the asynchronous area to an external device.
Blevins further discloses wherein the first industrial machine comprises a synchronous area regularly subjected to synchronization (paragraphs 0021-0022: “The shadow function blocks 68-72 communicate through the Fieldbus bus 56 in an asynchronous manner, such that the control routine 60 operates as if the actual function blocks 62-66 are executing within the controller 20 in a synchronous manner according to the controller execution schedule without having to communicate over the Fieldbus bus 56. Moreover, in the system of FIG. 2, the actual function blocks 62-66 are communicatively coupled together using synchronous Fieldbus communications, indicated by solid lines between these blocks in FIG. 2 to define a control loop 74. It will be well understood that this example is intended to simply illustrate one method of configuring the simple control loop 74, and that other possible configurations include locating the actual PID function block 62 within the controller 20 and sending control commands to the field device 52 in either a synchronous manner or an asynchronous manner, in which case the shadow PID function block 70 would not be necessary. Of course, the PID function block 66 could be located in other field devices as well.”) and an asynchronous area (paragraphs 0021-0022: “The shadow function blocks 68-72 communicate through the Fieldbus bus 56 in an asynchronous manner, such that the control routine 60 operates as if the actual function blocks 62-66 are executing within the controller 20 in a synchronous manner according to the controller execution schedule without having to communicate over the Fieldbus bus 56. Moreover, in the system of FIG. 2, the actual function blocks 62-66 are communicatively coupled together using synchronous Fieldbus communications, indicated by solid lines between these blocks in FIG. 2 to define a control loop 74. It will be well understood that this example is intended to simply illustrate one method of configuring the simple control loop 74, and that other possible configurations include locating the actual PID function block 62 within the controller 20 and sending control commands to the field device 52 in either a synchronous manner or an asynchronous manner, in which case the shadow PID function block 70 would not be necessary. Of course, the PID function block 66 could be located in other field devices as well.”), and 
transmit the data written in the asynchronous area to an external device (paragraphs 0024-0025 and 0029-0030).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Blevins into Bliss’s teaching because it would provide for the purpose of the control routine 60 may be configured to generate a plurality of control signals depending on the particular field devices 32-54 with which communications is occurring or which are being controlled in a particular control loop (Blevins, paragraph 0020).
Ninose further discloses an asynchronous area different from the synchronous area (FIGs. 1 and 5A-C; paragraph 0073); and 
wherein the first industrial machine is configured to: write the data into the asynchronous area (FIGs. 1 and 5A-C; paragraph 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008.

As per claim 3, Bliss discloses wherein the first industrial machine includes: 
a first control circuit configured to control the second industrial machine (FIGs. 1 and 3; paragraphs 0036-0037: “The controller 302 can include most any digital computing device used for automation of electromechanical processes, such as a programmable logic controller, and so forth.”) configured to control a second industrial machine (FIGs. 1 and 3; paragraphs 0029-0031 and 0036-0037: “The controller 104 can be communicatively connected to one or more devices (e.g., motors, sensors, valves, pumps, etc.), and the instructions can be used to drive, control, or otherwise operate the devices.”), acquire the data (FIGs. 1 and 3; paragraphs 0036-0037: “The content component 304 maintains, saves, or otherwise stores content 308 for execution by the controller 302. The content component 304 can obtain content 308 from a plurality of sources, such as a computer (e.g., laptop, desktop, mobile device, etc.) via a LAN, WLAN, the Internet, and so forth (discussed supra).”) or the second industrial machine (paragraphs 0030: “For instance, the controller 104 can be communicatively connected to a motor Y, and contain a set of instructions for operating the motor Y. The EOI 106 can enable the operator to adjust a set of parameters (e.g., recipe) for operation of the motor Y, such as speed, and so forth.”).
Ninose further discloses write the data (FIGs. 1 and 5A-C; paragraph 0073); and 
a second control circuit including the asynchronous area and configured to transmit the data, and wherein the first control circuit is configured to write the data into the asynchronous area of the second control circuit (FIGs. 1 and 5A-C; paragraph 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008.)

As per claim 4, Bliss does not explicitly disclose wherein the asynchronous area includes a plurality of small areas relative to the asynchronous area, wherein the first industrial machine is configured to: write the data by selecting at least one small area which is usable from among the plurality of small areas, and transmit the data written in the at least one small area to the external device. 
Ninose further discloses wherein the asynchronous area includes a plurality of small areas relative to the asynchronous area (FIGs. 7 and 10), wherein the first industrial machine is configured to: write the data by selecting at least one small area which is usable from among the plurality of small areas (FIG. 7), and transmit the data written in the at least one small area to the external device (FIG. 7 and 10; paragraphs 0098). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008)

As per claim 5, Bliss does not explicitly disclose the data written in the asynchronous area is written into a buffer area different from the synchronous area and the asynchronous area, wherein the first industrial machine is configured to transmit the data written in the buffer area to the external device.
Ninose further discloses the data written in the asynchronous area is written into a buffer area different from the synchronous area and the asynchronous area (paragraphs 005, 0057, 0070 and 0123), wherein the first industrial machine is configured to transmit the data written in the buffer area to the external device (paragraphs 005, 0057, 0070 and 0123).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008)

As per claim 8, Bliss does not explicitly disclose wherein the circuitry is configured to acquire the data having a data structure defined in advance, and wherein the first industrial machine is configured to control the second industrial machine through use of all or a part of the data based on the data structure defined in advance.
Blevins further discloses wherein the circuitry is configured to acquire the data having a data structure defined in advance (paragraphs 0027-0028, 0030-0031 and 0035: data is collected in FIFO and timestamped), and wherein the first industrial machine is configured to control the second industrial machine through use of all or a part of the data based on the data structure defined in advance (paragraphs 0027-0028, 0030-0031 and 0035: tuning loop based on collected data).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Blevins into Bliss’s teaching because it would provide for the purpose of the control routine 60 may be configured to generate a plurality of control signals depending on the particular field devices 32-54 with which communications is occurring or which are being controlled in a particular control loop (Blevins, paragraph 0020).

As per claim 11, Bliss does not explicitly disclose a data transmission method, comprising: 
acquiring data (FIGs. 1 and 3; paragraphs 0036-0037: “The content component 304 maintains, saves, or otherwise stores content 308 for execution by the controller 302. The content component 304 can obtain content 308 from a plurality of sources, such as a computer (e.g., laptop, desktop, mobile device, etc.) via a LAN, WLAN, the Internet, and so forth (discussed supra).”) or the second industrial machine (paragraphs 0030: “For instance, the controller 104 can be communicatively connected to a motor Y, and contain a set of instructions for operating the motor Y. The EOI 106 can enable the operator to adjust a set of parameters (e.g., recipe) for operation of the motor Y, such as speed, and so forth.”) relating to an operation of at least one of a first industrial machine (FIGs. 1 and 3; paragraphs 0036-0037: “The controller 302 can include most any digital computing device used for automation of electromechanical processes, such as a programmable logic controller, and so forth.”)  configured to control a second industrial machine or the second industrial machine (FIGs. 1 and 3; paragraphs 0029-0031 and 0036-0037: “The controller 104 can be communicatively connected to one or more devices (e.g., motors, sensors, valves, pumps, etc.), and the instructions can be used to drive, control, or otherwise operate the devices.”).
Bliss does not explicitly disclose the first industrial machine comprising a synchronous area regularly subjected to synchronization and an asynchronous area different from the synchronous area; writing the data into the asynchronous area; and transmitting the data written in the asynchronous area to an external device.
Blevins further discloses wherein the first industrial machine comprises a synchronous area regularly subjected to synchronization (paragraphs 0021-0022: “The shadow function blocks 68-72 communicate through the Fieldbus bus 56 in an asynchronous manner, such that the control routine 60 operates as if the actual function blocks 62-66 are executing within the controller 20 in a synchronous manner according to the controller execution schedule without having to communicate over the Fieldbus bus 56. Moreover, in the system of FIG. 2, the actual function blocks 62-66 are communicatively coupled together using synchronous Fieldbus communications, indicated by solid lines between these blocks in FIG. 2 to define a control loop 74. It will be well understood that this example is intended to simply illustrate one method of configuring the simple control loop 74, and that other possible configurations include locating the actual PID function block 62 within the controller 20 and sending control commands to the field device 52 in either a synchronous manner or an asynchronous manner, in which case the shadow PID function block 70 would not be necessary. Of course, the PID function block 66 could be located in other field devices as well.”) and an asynchronous area (paragraphs 0021-0022: “The shadow function blocks 68-72 communicate through the Fieldbus bus 56 in an asynchronous manner, such that the control routine 60 operates as if the actual function blocks 62-66 are executing within the controller 20 in a synchronous manner according to the controller execution schedule without having to communicate over the Fieldbus bus 56. Moreover, in the system of FIG. 2, the actual function blocks 62-66 are communicatively coupled together using synchronous Fieldbus communications, indicated by solid lines between these blocks in FIG. 2 to define a control loop 74. It will be well understood that this example is intended to simply illustrate one method of configuring the simple control loop 74, and that other possible configurations include locating the actual PID function block 62 within the controller 20 and sending control commands to the field device 52 in either a synchronous manner or an asynchronous manner, in which case the shadow PID function block 70 would not be necessary. Of course, the PID function block 66 could be located in other field devices as well.”), and 
transmit the data written in the asynchronous area to an external device (paragraphs 0024-0025 and 0029-0030).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Blevins into Bliss’s teaching because it would provide for the purpose of the control routine 60 may be configured to generate a plurality of control signals depending on the particular field devices 32-54 with which communications is occurring or which are being controlled in a particular control loop (Blevins, paragraph 0020).
Ninose further discloses an asynchronous area different from the synchronous area (FIGs. 1 and 5A-C; paragraph 0073); and 
wherein the first industrial machine is configured to: write the data into the asynchronous area (FIGs. 1 and 5A-C; paragraph 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008).

As per claim 12, Bliss discloses a non-transitory computer readable information storage medium storing a program for causing a first industrial machine (FIGs. 1 and 3; paragraphs 0036-0037: “The controller 302 can include most any digital computing device used for automation of electromechanical processes, such as a programmable logic controller, and so forth.”)  configured to control a second industrial machine (FIGs. 1 and 3; paragraphs 0029-0031 and 0036-0037: “The controller 104 can be communicatively connected to one or more devices (e.g., motors, sensors, valves, pumps, etc.), and the instructions can be used to drive, control, or otherwise operate the devices.”).
Bliss does not explicitly disclose the first industrial machine comprising a synchronous area regularly subjected to synchronization and an asynchronous area different from the synchronous area, to transmit, to an external device, data relating to an operation of at least one of the first industrial machine or the second industrial machine, the data being written in the asynchronous area.
Blevins further discloses wherein the first industrial machine comprises a synchronous area regularly subjected to synchronization (paragraphs 0021-0022: “The shadow function blocks 68-72 communicate through the Fieldbus bus 56 in an asynchronous manner, such that the control routine 60 operates as if the actual function blocks 62-66 are executing within the controller 20 in a synchronous manner according to the controller execution schedule without having to communicate over the Fieldbus bus 56. Moreover, in the system of FIG. 2, the actual function blocks 62-66 are communicatively coupled together using synchronous Fieldbus communications, indicated by solid lines between these blocks in FIG. 2 to define a control loop 74. It will be well understood that this example is intended to simply illustrate one method of configuring the simple control loop 74, and that other possible configurations include locating the actual PID function block 62 within the controller 20 and sending control commands to the field device 52 in either a synchronous manner or an asynchronous manner, in which case the shadow PID function block 70 would not be necessary. Of course, the PID function block 66 could be located in other field devices as well.”) and an asynchronous area (paragraphs 0021-0022: “The shadow function blocks 68-72 communicate through the Fieldbus bus 56 in an asynchronous manner, such that the control routine 60 operates as if the actual function blocks 62-66 are executing within the controller 20 in a synchronous manner according to the controller execution schedule without having to communicate over the Fieldbus bus 56. Moreover, in the system of FIG. 2, the actual function blocks 62-66 are communicatively coupled together using synchronous Fieldbus communications, indicated by solid lines between these blocks in FIG. 2 to define a control loop 74. It will be well understood that this example is intended to simply illustrate one method of configuring the simple control loop 74, and that other possible configurations include locating the actual PID function block 62 within the controller 20 and sending control commands to the field device 52 in either a synchronous manner or an asynchronous manner, in which case the shadow PID function block 70 would not be necessary. Of course, the PID function block 66 could be located in other field devices as well.”), and 
to transmit, to an external device, data relating to an operation of at least one of the first industrial machine or the second industrial machine (paragraphs 0024-0025 and 0029-0030).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Blevins into Bliss’s teaching because it would provide for the purpose of the control routine 60 may be configured to generate a plurality of control signals depending on the particular field devices 32-54 with which communications is occurring or which are being controlled in a particular control loop (Blevins, paragraph 0020).
Ninose further discloses an asynchronous area different from the synchronous area (FIGs. 1 and 5A-C; paragraph 0073); and 
the data being written in the asynchronous area (FIGs. 1 and 5A-C; paragraph 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008)

As per claim 15, Bliss does not explicitly disclose wherein the asynchronous area includes a plurality of small areas relative to the asynchronous area, wherein the first industrial machine is configured to: write the data by selecting at least one small area which is usable from among the plurality of small areas, and transmit the data written in the at least one small area to the external device.
Ninose further discloses wherein the asynchronous area includes a plurality of small areas relative to the asynchronous area (FIGs. 7-10; paragraph 0073), 
wherein the first industrial machine is configured to: write the data by selecting at least one small area which is usable from among the plurality of small areas (FIGs. 7-10; paragraph 0073), and transmit the data written in the at least one small area to the external device (FIGs. 7-10; paragraph 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008)

As per claim 17, Bliss does not explicitly disclose the data written in the asynchronous area is written into a buffer area different from the synchronous area and the asynchronous area, wherein the first industrial machine is configured to transmit the data written in the buffer area to the external device.
Ninose further discloses the data written in the asynchronous area is written into a buffer area different from the synchronous area and the asynchronous area (paragraphs 005, 0057, 0070 and 0123), wherein the first industrial machine is configured to transmit the data written in the buffer area to the external device (paragraphs 005, 0057, 0070 and 0123).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008)

As per claim 18, Bliss does not explicitly disclose the data written in the asynchronous area is written into a buffer area different from the synchronous area and the asynchronous area, wherein the first industrial machine is configured to transmit the data written in the buffer area to the external device.
Ninose further discloses the data written in the asynchronous area is written into a buffer area different from the synchronous area and the asynchronous area (paragraphs 005, 0057, 0070 and 0123), wherein the first industrial machine is configured to transmit the data written in the buffer area to the external device (paragraphs 005, 0057, 0070 and 0123).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008)
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss, Blevins and Ninose, as applied to claim1, and further in view of US 2019/0246353 to Jensen et al. (hereafter “Jensen”)

As per claim 9, Bliss discloses wherein the data is data relating to the operation of the second industrial machine (FIGs. 1 and 3; paragraphs 0029-0031 and 0036-0037: “The controller 104 can be communicatively connected to one or more devices (e.g., motors, sensors, valves, pumps, etc.), and the instructions can be used to drive, control, or otherwise operate the devices.”).
Jensen further discloses wherein the first industrial machine is configured to add identification information relating to the second industrial machine to the data (paragraph 0084), and transmit, to the external device, the data to which the identification information is added (paragraph 0084: “For example, the first data packet to be transmitted to the remote device 360 may include the protocol address that the remote device 360 may use for future communication operations. Alternatively, the remote device 360 may transmit a read request to the field device 102, where the read request includes an opcode that corresponds to the protocol-specific address.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jensen into Bliss’s teaching, Blevins’ teaching and Ninose’s teaching because it would provide for the purpose of the protocol handler 324 includes the protocol address in the data packet to be transmitted to the remote device 360 for industrial communication protocol data packet reconstruction (Jensen, paragraph 0084).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss, Blevins and Ninose, as applied to claim 1, and further in view of US 2006/0072695 to Iwamura.

As per claim 10, Bliss does not explicitly disclose wherein the first industrial machine is configured to: divide the data into a plurality of pieces of data, write individual pieces of data obtained through the division into the asynchronous area, and transmit, to the external device, the individual pieces of data written in the asynchronous area. 
Ninose further discloses write individual pieces of data obtained through the division into the asynchronous area (FIGs. 7-10), and transmit, to the external device, the individual pieces of data written in the asynchronous area (FIGs. 7-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ninose into Bliss’s teaching and Blevins’ teaching because it would provide for the purpose of addressing the aforementioned problem, and have as an object to speedily and flexibly preserve the identity of data between two secondary storage subsystems belonging to a storage system that performs remote copying between two or more secondary storage subsystems (Ninose, paragraph 0008)
Iwamura further discloses wherein the first industrial machine is configured to: divide the data into a plurality of pieces of data (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Iwamura into Bliss’s teaching, Blevins’ teaching and Ninose’s teaching because it would provide for the purpose of outputting a reference clock within the contention-free portion of the beacon frame for updating the system time clock on media devices coupled to the PLC network to maintain synchronization (Iwamura, paragraph 0021).

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193